Citation Nr: 0913593	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-06 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the feet, to include as secondary to service-connected 
bilateral pes planus and service-connected limitation of 
motion of bilateral ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active duty for training from June 1992 to 
October 1992 and active duty from August 1995 to January 
1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the claim for service 
connection.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in January 2008 by the 
undersigned Veterans Law Judge. 

In March 2008, the Board remanded this claim for additional 
development.  The appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran asserts his peripheral neuropathy is a result of 
his service-connected bilateral pes planus and his service-
connected limited range of motion of bilateral ankles.

During the hearing in January 2008, the Veteran stated he had 
received treatment from Dr. Glenn for his feet and ankle 
disabilities.  The evidence of record contains multiple 
letters and statements from Dr. Glenn.  Surgical reports from 
Dr. Glenn are in the file, as is a physician questionnaire 
concerning the Veteran's feet and ankles.  Many of the 
letters from Dr. Glenn indicate that the Veteran was seen and 
treated by the doctor for feet and ankle disabilities.  
However, the corresponding treatment notes are not in the 
claims folder.  For example, the letter dated November 2005 
states that the Veteran was seen in the office on November 
28, 2005, but there are no treatment records located in the 
claims folder.  A remand is necessary to obtain the treatment 
records from Dr. Glenn.

Additionally, a remand is necessary to clarify the examiner's 
opinion from the August 2008 VA examination.  The examiner 
was asked to opine whether it was at least as likely as not 
that any peripheral neuropathy is approximately due to, 
caused by, or aggravated by the Veteran's bilateral pes 
planus or ankle disabilities.  The VA examiner opined that he 
was unable to directly relate the cause of the Veteran's 
peripheral neuropathy to the Veteran's pes planus, and stated 
that much of the Veteran's foot pain is likely orthopedic in 
nature and it is at least as likely as not that this portion 
of his foot pain is due to his pes planus.  An addendum 
opinion is necessary to clarify these statements.  
Additionally, the examiner did not opine on whether the 
Veteran's peripheral neuropathy could be approximately due 
to, caused by, or aggravated by his ankle disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims folder all treatment records.  
Specifically, obtain all treatment 
records from Dr. Glenn.

2.  After all treatment records have 
been obtained, the examiner who 
conducted the VA examination of August 
2008 should review any new treatment 
records.

Ask the examiner to provide two 
addendum opinions to address the 
following questions:

whether it is at least as likely as not 
(probability of 50 percent), that the 
Veteran's current peripheral neuropathy 
is approximately due to, caused by, or 
aggravated by the Veteran's bilateral 
pes planus; and

whether it is at least as likely as not 
(probability of 50 percent), that the 
Veteran's current peripheral neuropathy 
is approximately due to, caused by, or 
aggravated by the Veteran's bilateral 
ankle disabilities.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

If this person is unavailable, provide 
the Veteran a VA examination for 
peripheral neuropathy.  The examiner 
should identify and completely describe 
all symptomatology.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, and offer comments and an opinion 
addressing whether it is at least as 
likely as not (probability of 50 
percent) that the Veteran's current 
peripheral neuropathy is approximately 
due to, caused by, or aggravated by the 
Veteran's bilateral pes planus; and
whether it is at least as likely as not 
(probability of 50 percent), that the 
Veteran's current peripheral neuropathy 
is approximately due to, caused by, or 
aggravated by the Veteran's bilateral 
ankle disabilities.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.  

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

3.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


